— Petitioner has appealed from an order of the Special Term of the Supreme Court granted on the 11th day of June, 1937, and thereafter entered in the office of the clerk of Clinton county, N. Y., denying his application for an order of mandamus against defendants and dismissing his petition. He has applied to this court to submit his appeal on a typewritten record. The court has examined his papers. It appears therefrom that petitioner was convicted of the crime of robbery in the County Court of Kings county on the 24th day of February, 1919, and sentenced to a determinate term of twenty years’ imprisonment; that while being transferred to Auburn Prison on the 24th day of June, 1919, he escaped from the custody of the officers in the town of Glenville, Schenectady county, N. Y.; that thereafter he was indicted on such charge; that on June 3, 1929, he was convicted under such indictment and sentenced to two years’ imprisonment. On December 13, 1933, while on parole he was again convicted of the crime of unlawful entry. Petitioner was released on parole on the Governor’s commutation May 9, 1932, and retaken on October 9, 1932. He was again released on parole on October 25, 1933, and returned March 2, 1934. That both releases on the Governor’s commutation contained the clause that it was a condition thereof that such convict should live and remain at liberty and be subject to the jurisdiction and control of the Parole Board. It, therefore, appears that petitioner’s imprisonment under his various convictions will not expire until September 23, 1941. From these facts it appears that petitioner’s appeal lacks merit and his application to come to this court on a typewritten record is, therefore, denied. Application for permission to appeal on typewritten record denied. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.